Blackburn, Judge,
concurring in part and dissenting in part.
I concur with Division 2 of the majority opinion, but I must respectfully dissent from Division 1 which finds that the trial court’s grant of a one-hour continuance did not constitute an abuse of discretion.
In this case, despite the appellant’s timely demand for a copy of his intoximeter test results, the state failed to provide him with such until two days before trial. It is uncontroverted that the state either had possession of or access to the report at least ten days before the trial. The state’s tardiness in furnishing the appellant with the copy of his intoximeter test results thus constituted a clear violation of OCGA § 17-7-211.
As noted by the majority opinion, when the state provides a scientific report tardily, the appropriate remedy is for the trial court to grant a continuance or recess upon the timely request for such by the defendant. Shannon v. State, 205 Ga. App. 831 (1) (424 SE2d 51) (1992). The appellant did just that here, but in granting him only a one-hour delay, the trial court eviscerated that remedy. In short, although the appellant played by the rules codified at OCGA § 17-7-211 and previously pronounced by this court, neither the state nor the trial court did.
Under OCGA § 17-7-211 (b), the state must produce the scientific report at least ten days before the trial, if the defendant demands a copy and if the report is in the possession of or available to the state. Inasmuch as the statute gives a defendant the right to have *398a scientific report at least ten days before trial in such a situation, it would appear that where a scientific report is furnished to the defendant less than ten days before trial, there should be no room for denying a defendant, upon demand for such, a continuance equalling at least the number of days the state was late in providing him with the report. To allow otherwise converts a statutory right into a discretionary matter with the trial court.
Decided June 23, 1993 —
Reconsideration denied July 13, 1993 —
Summer & Summer, Daniel A. Summer, for appellant.
Jerry Rylee, Solicitor, Graham McKinnon IV, Assistant Solicitor, for appellee.
I find the majority opinion’s reliance upon Ratliff v. State, 207 Ga. App. 112 (427 SE2d 85) (1993), to be misplaced. Ratliff addressed the admissibility of the intoximeter test results where the state failed to provide the defendant with a copy of the printed intoximeter test result, and not whether a continuance was appropriate where such a report had been provided tardily. Further, Ratliff s applicability may be questionable because it relies upon Johnson v. State, 174 Ga. App. 579 (330 SE2d 791) (1985), which did not involve a scientific report within the meaning of OCGA § 17-7-211.
In summary, because the state failed to furnish the appellant with a copy of his intoximeter test results within ten days of the trial as required under OCGA § 17-7-211, the appellant was entitled to a continuance to allow him adequate time to respond to the report. The fact that the appellant was informed of the test result on the uniform traffic citation issued to him should not obviate his rights derived from that statute.
The appellant’s request for a one-day continuance in this case was quite reasonable as he was entitled to the full ten days provided by statute. If the state cannot comply with the statute, the trial should be continued until it can without the necessity of any showing of harm by the defendant. Rather than constituting an acceptable exercise of discretion, the trial court’s grant of a one-hour delay instead made a mockery of the appellant’s right to a continuance, and I cannot concur with the majority opinion’s approval of it.